

115 HR 5186 IH: Veterans Securing Schools Act of 2018
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5186IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the  Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the definition of a school resource officer to include certain veterans.
	
 1.Short titleThis Act may be cited as the Veterans Securing Schools Act of 2018. 2.Veterans employable as school resource officersSection 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)) is amended by inserting after a career law enforcement officer, with sworn authority, the following: or a veteran (as such term is defined in section 101(2) of title 38, United States Code) who is hired by a State or local public agency as a law enforcement officer for purposes of serving as a school resource officer, who is.
		